          Case 1:21-cv-02116-RBW Document 4 Filed 09/22/21 Page 1 of 7




                          IN UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                    )
KAREN CARR                          )
8333 Daydream Crescent              )
Pasadena, Maryland 21122            )
                                    )
       Plaintiff,                   )
                                    )                 Civil Action No. 1:21-CV-02116 (RBW)
       vs.                          )
                                    )
DISTRICT OF COLUMBIA                )
MURIEL BOWSER, MAYOR                )                 Jury Demanded
1350 Pennsylvania Avenue, NW        )
Washington, DC 20001                )
                                    )
Serve: DC Attorney General          )
       Carl Racine, or his designed )
       Representative               )
       441 – 4 Street, N.W.
               th
                                    )
       Washington, DC 20001         )
                                    )
      Defendant.                    )
____________________________________)


                           PLAINTIFF KAREN CARR’S
                   MOTION TO CONSOLIDATE RELATED MATTERS
                          AND AMEND THE COMPLAINT

       Comes now Plaintiff, Karen Carr, with her Motion to Consolidate Related Matters and

Amend the Complaint, and states as follows:

       Pursuant to Fed.R.Civ.Pro. 42(a)(2), Plaintiff herein is seeking to consolidate her case with

a case previously filed in this Court, Sinobia Brinkley v. District of Columbia, Case No. 1:21-CV-

01537 (RBW). Plaintiff in that matter is asserting similar claims as Plaintiff herein, against the

same employer, involving the same policies and practices, with the same legal counsel. Plaintiffs

in both actions seek to consolidate the matters and pursue their pattern and practice claims as class

representatives of a putative class of all Black women police officers employed by Defendant,
          Case 1:21-cv-02116-RBW Document 4 Filed 09/22/21 Page 2 of 7




District of Columbia, Metropolitan Police Department (hereinafter “MPD”). Plaintiff’s Amended

Complaint is attached hereto as EXHIBIT 1.

       For the reasons developed in Plaintiff’s Memorandum of Law in Support of Motion to

Consolidate Related Matters and Amend the Complaint, Plaintiff moves this Court for an Order

granting the instant Motion.



                                                  Respectfully submitted,


                                                  /s/ Donald M. Temple
                                                  Temple Law Offices
                                                  Donald M. Temple, Esq.
                                                  Pamela M. Keith, Esq.
                                                  1310 L Street, NW #750
                                                  Washington, DC 20005
                                                  Tel: (202) 628-1101
                                                  Fax: (202) 628-1149
                                                  pamkeithtemplelaw@gmail.com
                                                  dtemplelaw@gmail.com
                                                  Attorneys for Plaintiff
         Case 1:21-cv-02116-RBW Document 4 Filed 09/22/21 Page 3 of 7




                         IN UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                    )
KAREN CARR                          )
8333 Daydream Crescent              )
Pasadena, Maryland 21122            )
                                    )
       Plaintiff,                   )
                                    )              Civil Action No. 1:21-CV-02116 (RBW)
       vs.                          )
                                    )
DISTRICT OF COLUMBIA                )
MURIEL BOWSER, MAYOR                )              Jury Demanded
1350 Pennsylvania Avenue, NW        )
Washington, DC 20001                )
                                    )
Serve: DC Attorney General          )
       Carl Racine, or his designed )
       Representative               )
       441 – 4 Street, N.W.
               th
                                    )
       Washington, DC 20001         )
                                    )
      Defendant.                    )
____________________________________)


             PLAINTIFF KAREN CARR’S MEMORANDUM OF LAW
     IN SUPPORT OF HER MOTION TO CONSOLIDATE RELATED MATTERS
                      AND AMEND THE COMPLAINT


       Comes now Plaintiff, Karen Carr, by and through undersigned counsel, with her Motion

to Consolidate Related Matters and Amend the Complaint herein, and states as follows:

       Plaintiff is a Black woman police officer with the Metropolitan Police Department

(hereinafter “MPD”). On or about May 2, 2021, Plaintiff filed an EEOC charge against Defendant

(570-2021-00701), and was issued a Notice of Right to Sue Letter from the EEOC on or about

May 5, 2021. Plaintiff timely filed the action herein to pursue her rights and individual claims
            Case 1:21-cv-02116-RBW Document 4 Filed 09/22/21 Page 4 of 7




pursuant to that Notice. Plaintiff notified the Court that this matter is a “related matter,” to Sinobia

Brinkley v. District of Columbia, Case No. 1:21-CV-01537 (RBW) when this action was filed.

          Plaintiff has not yet served the instant Complaint on Defendant, and thus, in accordance

with Fed.R.Civ.Pro. 15, may amend the Complaint to include additional claims as a matter of

course.

          Plaintiff has filed a second EEOC Charge alleging class-based race and gender

discrimination and retaliation against Defendant (531-2021-02675), asserting a pattern and

practice of discrimination against Defendant. Plaintiff has now received a Notice of Right to Sue

Letter from the EEOC on or about September 16, 2021, and is amending her Complaint to include

her class claims herein.

          However, on or about September 22, 2021, Plaintiff Sinobia Brinkley is also amending her

complaint to include class claims that have since been perfected via a second EEOC Charge and

Notice of Right to Sue Letter.

          The class claims asserted by Plaintiff Brinkley in Case No. 1:21-CV-01537 (RBW), are

identical to the ones Plaintiff seeks to add to the First Amended Complaint herein, and both

Plaintiff Brinkley and Plaintiff herein, wish to pursue their class claims together as co-class-

representative Plaintiffs.     Both Plaintiff herein, and Plaintiff Brinkley are represented by

undersigned counsel.

          Therefore, for matters of judicial efficiency, Plaintiff is asking that the Court consolidate

this matter with Sinobia Brinkley et al. v. District of Columbia, and allow the litigation of both

cases to proceed as a single case. Federal Rule 42(a)(2) permits a court to consolidate matters

where cases involve common questions of law and fact. Consolidation of the instant case with the

previously filed matter is warranted precisely for that reason.
          Case 1:21-cv-02116-RBW Document 4 Filed 09/22/21 Page 5 of 7




        Inasmuch as the central decision-makers, the key issues of fact and law, and the policies

and practices that form the basis of this action, are identical to those at issue in Sinobia Brinkley v.

District of Columbia, the interests of all litigants, as well as of the Court, are best served by

consolidating the matters.




                                                        Respectfully submitted,
                                                        /s/ Donald M. Temple, Esq.
                                                        Temple Law Offices
                                                        Donald M. Temple, Esq.
                                                        Pamela M. Keith, Esq.
                                                        1310 L Street, NW #750
                                                        Washington, DC 20005
                                                        Tel: (202) 628-1101
                                                        Fax: (202) 628-1149
                                                        pamkeithtemplelaw@gmail.com
                                                        dtemplelaw@gmail.com
                                                        Attorneys for Plaintiff
             Case 1:21-cv-02116-RBW Document 4 Filed 09/22/21 Page 6 of 7




                           IN UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                    )
KAREN CARR                          )
8333 Daydream Crescent              )
Pasadena, Maryland 21122            )
                                    )
       Plaintiff,                   )
                                    )                  Civil Action No. 1:21-CV-02116 (RBW)
       vs.                          )
                                    )
DISTRICT OF COLUMBIA                )
MURIEL BOWSER, MAYOR                )                  Jury Demanded
1350 Pennsylvania Avenue, NW        )
Washington, DC 20001                )
                                    )
Serve: DC Attorney General          )
       Carl Racine, or his designed )
       Representative               )
       441 – 4 Street, N.W.
               th
                                    )
       Washington, DC 20001         )
                                    )
      Defendant.                    )
____________________________________)



                                               ORDER


        UPON CONSIDERATION of Plaintiff’s Motion to Consolidate Related Matters and Amend the

Complaint, and the record herein, it is this ___day of ______, 2021, hereby ORDERED, that the Motion is

GRANTED and the Plaintiff’s Complaint will now be consolidated and pursued under the title Sinobia

Brinkley, et al. v. District of Columbia, Case No. 1:21-CV-01537, as amended.


                                                       ________________________
                                                       Judge Reggie B. Walton


Copies to:
          Case 1:21-cv-02116-RBW Document 4 Filed 09/22/21 Page 7 of 7




Attorneys of Record
